DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-5, 7, 9, 11, 14, 16, 21, 22, and 24-26 are pending and examined. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Election/Restrictions
4.	Applicant’s election of Group I, claims 1-16 in the reply filed on December 4, 2018 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Given that claims 24-26, added in the instant amendments, would have been included with the elected Group, they are examined herein
Claim Rejections - 35 USC § 112 - Indefiniteness
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-5, 7, 9, 11, 14, 16, 21, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the following newly added limitations render the claim indefinite: “wherein the effective amount is effective for killing a weed of the genus Echinochloa” and “wherein the effective amount is effective for killing the weed of the genus Leptochloa.”  It is unclear what the relationship is between the “effective amount” recited in these two clauses and the “effective amount” recited in the preceding four “wherein” clauses, which set forth specific herbicide application rates.  It is unclear which ones (if any) of the recited application rates would be “effective” for killing a weed from the genus Echinochloa or Leptochloa.  The fact that, due to the use of the conjunction “and,” the six clauses reciting the “effective amount” are all required by the claim introduces further ambiguity into the claim language.  The metes and bounds are thus unclear.  Given that claims 2-5, 7, 9, 11, 14, 16, 21, 22, and 24-26 depend from claim 1 and fail to recite additional limitations overcoming the indefiniteness of claim 1, they are indefinite as well.  It is noted that reciting said “wherein” clauses in the alternative would obviate the rejection.  
Claim Rejections - 35 USC § 112 - New Matter
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-5, 7, 9, 11, 14, 16, 21, 22, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant claim amendments, Applicant added the following new limitations to claim 1: “wherein the effective amount is effective for killing a weed of the genus Echinochloa” and “wherein the effective amount is effective for killing the weed of the genus Leptochloa.”  The claims requires both limitations, as well as the four immediately preceding “wherein” clauses that recite specific concentrations of four different herbicides (which clauses had been previously added to the claims).  The specificaiton recites the effective amounts recited in said six “wherein clauses” as alternative embodiments (see page 3, paragraphs 0012-0017).  The specification, however, provides no written support for a method, wherein the rice crop comprises all of said characteristics at the same time.  For this reason, the combination of said “wherein 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 7, 9, 11, 14, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512). Applicant’s arguments submitted on April 12, 2021 have been fully considered but they are not persuasive. 
The following is noted with regard to the claim interpretation.  Claim 1 recites the term “tolerant to an effective amount.”  The specification states: “As used herein, “tolerant” or “herbicide-tolerant” indicates a plant or portion thereof capable of growing in the presence of an amount of herbicide that normally causes growth inhibition in a non-tolerant (e.g., a wild-type) plant or portion thereof” (page 7, paragraph 0055)  Said definition solely requires that the plant or a portion thereof “be capable of growing” in the presence of the herbicide.  It does not require that the tolerant plant either be healthy or any level of tolerance to the recited doses of the four herbicide.  
As set forth above, claim 1 was found indefinite.  For the purpose of the examination, the amounts “effective for killing” the weeds recited in said limitations are interpreted to encompass the effective amounts of the four herbicides recited in the claims, at their recited application rates, including for example, “at least 100 g ai/ha” cycloxydim or “at least 85 g ai/ha” sethoxydim.  It is noted that the term “effective for killing a weed” encompasses any conditions under which an herbicide is applied and any development stage of the weed.  As is well-known in the art the effectiveness of an ACCase inhibiting herbicide against a particular weed species varies substantially depending on environmental factors and a growth stage of the weed (see Delye et al-1, cited in the rejection below, at page 1180, right col., for example). 
	Yu et al teach that ACCase substitutions I1781L and W2027C confer resistance to Lolium rigidum plants.  Yu et al teach that the I1781L substitution confers resistance to 186 g ai/ha of sethoxydim and 800 g ai/ha of tralkoxydim (Table VII). Yu et al teach that the I1781L mutants could survive 60 g ai/ha of clethodim (Abstract; Table III; Table V; see also pg. 552, paragraph spanning left and right col.).  Yu et al teach additional two substitutions that confer resistance to cyclohexanediones (Abstract).  Yu et al teach that the G2096A substitution conferred tolerance to APP herbicides only (page 548, left col).  Yu et al teach that position G2096 is conserved in grass species (Fig. 4).  
	Yu et al do not teach a rice plant comprising an ACCase with said substitutions.	Delye et al-1 teach that in Alopecurus myosuroides, the I1781L substitution 
Delye et al-2 teach that the I1781L substitution confers a high level of resistance to sethoxydim and cycloxydim, and that the ACCase region that encompasses the isoleucine residue at position corresponding to position 1781 in A. myosuroides is highly conserved in all known cytosolic and chloroplastic ACCases from plants, including in rice (pg. 1720, left col. Fig. 2). 
Suzuki et al teach using high-performance modified Targeting Induced Local Lesions in Genomes (“TILLING”) on rice mutant pools as an efficient method of identifying any gene mutation in rice (pg. 1, Abstract; pg. 214, left and top of right col.). 
Hawkes et al teach a chimeric oligonucleotide-based method of producing herbicide resistant plants by modifying in a plant cell, in situ, an endogenous gene responsible for herbicide resistance, including the ACCase gene (Hawkes et al, claims 1, 6, 8).  Hawkes et al teach applying said method to rice (Hawkes et al, claim 16).  Hawkes et al teach using the resultant plants in a method of controlling weeds, which comprises applying to the field where said plants are growing a herbicide to which said plants have been rendered resistant, as well as obtaining seed of said plants (Hawkes et al, claims 18 and 19). 
Okuzaki et al teach successfully using the method of chimeric oligonucleotide-based site-specific mutagenesis method to introduce herbicide resistance-conferring point mutations into rice genome (Abstract; pg. 512, left col.).  Okuzaki et al teach that 
	At the time of filing, it would have been prima facie obvious to one having ordinary skill in the art to use the mutagenesis method of Suzuki et al or the method of Hawkes et al, to modify a wild-type cultivated (domestic) rice plant and obtain a rice plant that comprises a mutation in a plastidic ACCase gene that encodes an ACCase with the I1781L substitution (or the W2027C or G2096A substitutions), as taught by Yu et al, Delye et al-1 and Delye et al-2.  Moreover, it would have been prima facie obvious to combine the I1781L substitution with another substitution, such as G2096A, taught by Yu et la and Delye et al-1, either on the same enzyme, or on different alleles of the ACCase. 
It would have been obvious to use the resultant plant in a method of controlling weeds by applying a cyclohexanedione herbicide, including cycloxydim, sethoxydim, tralkoxydim, or clethodim, at the rates taught by Yu et al and Delye et al-1, which rates encompass the claimed rates for said herbicides.  Given that the I1781L substitution confers resistance to the field rates of said herbicides in Lolium rigidum and Alopecurus myosuroides, and given the fact that the CT domain of the plastidic ACCase that encompasses position 1781 is highly conserved in all grasses, including in rice, one would reasonably expect that a rice plant comprising said substitution would exhibit similar herbicide tolerance.  In addition, in view of the teachings of Yu et al and Delye et al-1 and in view of the above claim interpretation, the resultant rice plant would show tolerance to effective amounts of herbicides sufficient to kill a weed from the genus Echinochloa or Leptochloa.  Growing said plants after herbicide treatment and obtaining 
One having ordinary skill in the art would have been motivated to combine said teachings in view of the agronomic desirability of herbicide resistant rice and the fact that the I1781L substitution confers resistance to multiple ACCase inhibitors.  One would have been motivated to combine the I1781L substitution with another substitution, in order to broaden the spectrum of herbicide tolerance in the resultant plants.  Given the conserved nature of the ACCase and the I1781 and G2096 residues in grasses, including rice, given that Hawkes et al reduced their invention to practice, and given the teachings of Suzuki et al and Okuzaki et al, one would have had reasonable expectation of success. 

11.	Claim 21 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 1, and further in view of Kim et al (Pest Manag. Sci. (2004) 60:909-913). Applicant’s argument submitted on April 12, 2021 was fully considered but it is not persuasive.
	The claims are directed to the method of claim 1, wherein the effective amount of the herbicide is sufficient to kill the weed of the genus Echinochloa, including wherein it is E. crus-galli, and wherein the application rates include the rates as recited in claim 21. 
E. crus-galli.
	Kim et al teach that the application rates of 31.3-250 g ai/ha of tralkoxydim caused 100% injury to E. crus-galli plants (Table 1).  Kim et al teach that 500 g ai/ha of tralkoxydim caused injury at a 25% rate to the wild-type plants, and that E. crus-galli was “completely controlled” at 250 g ai/ha (pg. 911, right col. - pg. 912, left col.).  
	At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply tralkoxydim to the resistant rice crop plant, and at the rate of 250 g ai/ha (as taught by Kim et al) and up to 800 g ai/ha (as taught by Yu et al).  
One would have been motivated to do so, in order to control E. crus-galli, a known weed.  One would have reasonably expected to control said weed at 250 g ai/ha, given its susceptibility to even lower doses.  Given the teachings of Kim et al, an application dose of 250 g ai/ha (or higher) would be at least 0.5x of the amount that would cause “at least about” 90% injury rate in barnyardgrass and at least 10% phytotoxicity in wild-type rice (see Kim, pg. 911, both col.).

13.	Claim 16 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), and .
	The claim is directed to the method of claim 1, wherein the weed of the genus Leptochloa, including wherein it is L. chinensis.  
The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not teach using cyclohexanedione herbicides to control L. chinensis.  
Chuah et al teach using sethoxydim, in a tank mix, to control L. chinensis, and teach that the weed is increasingly important in rice fields (Abstract; pf. 245, left col.). Chuah et al teach that L. chinensis can be normally controlled with selective herbicides without a tank mixture (pg. 246, left col.). Chuah et al teach that the recommended rate for sethoxydim is 250 g ai/ha (pg. 246, right col.).
At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply sethoxydim to the resistant rice crop plant at the rate taught by Chuah et al, including 250 g ai/ha, which would be sufficient to control L. chinensis.  One would have been motivated to do so in order to control L. chinensis, a known rice weed. 

12.	Claims 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (Plant Physiol. (2007) 145:547-558) in view of Delye et al-1 (Pest Manag. Sci. (2008) 64:1179-1186, Published online on June 6, 2008), Delye et al-2 (Plant Physiol. (2003) 132:1716-1723), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), . 
The teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al have been set forth above.  The references do not expressly teach applying a herbicide at the growth stages recited in claims 24-26. 
Williams teaches applying fenoxaprop, for post-emergent weed control, to rice at one tiller through panicle initiation growth stages (page 125).  Williams teaches applying herbicides, including the ones that control, specifically, Echinochloa and Leptochloa weeds, to rice, at a 1.5 leaf stage; and teaches applying other herbicides at various stages of rice growth, including beginning at the 3 leaf and to the tillering stage (pages 124 and 126). 
At the time of filing, it would have been prima facie obvious to further modify the method of weed control made obvious by the teachings of Yu et al, Delye et al-1, Delye et al-2, Suzuki et al, Hawkes et al, and Okuzaki et al, and apply an ACCase inhibiting herbicide at any of the stages taught by Williams, including the 2-3 leaf stage, first tiller stage, or at a later stage, including panicle initiation. It would have been obvious to do so in view of the teachings of Williams.  
Response to Arguments. 
Applicant argues that the invention and the prior art must be considered in their entirety (page 7 of the Remarks).  Applicant reiterates previously submitted arguments, including those directed to impermissible hindsight and a large number of references 
Applicant’s argument is not found to be persuasive.  To the extent that the instant Remarks reiterate previously submitted arguments, they remain unpersuasive for the reasons of record.  The Examiner maintains that all of the limitations of the claims as well as the prior art were considered in their entirety. 
With regard to the property of tolerance to the recited herbicides, given the express teachings of Yu et al and Delye et al-1, that property would not have been unexpected.  Applicant’s remarks fail to address the teachings of said two references or reconcile them with the unexpected results argument. 
In response to Applicant's arguments against Yu et al or the other references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fact that Yu et al do not expressly teach a rice plant comprising an ACCase substitution and tolerant to ACCase inhibitors does not make the argument persuasive, because said plants, and the claimed method of using them, would have been prima facie obvious in view of the combined teachings of the cited art. 
In response to Applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, no knowledge was gleaned only from Applicant’s disclosure.  
The instant invention amounts to introducing one or more of the known substitutions, whose herbicide tolerance properties in grasses are well characterized, and wherein the substitutions are at conserved positions, into an ACCase of another grass species, rice.  Not only would one of ordinary skill in the art have been motivated to do so to obtain an ACCase inhibitor tolerant rice, an agronomically desirable objective, but the feasibility of introducing point mutations into herbicide tolerance genes, specifically, in rice was expressly confirmed by the cited prior art. The rejection is maintained. 
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662